Opinion filed April 22,
2010 
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00079-CV 
                                                    __________
IN THE MATTER OF THE
ESTATE OF JIMMY RAY BURNS, DECEASED

 
                                   On
Appeal from the 220th District Court
 
                                                        Comanche
County, Texas
 
                                            Trial Court
Cause No. CCCV-09-10909
 

 
                                            M
E M O R A N D U M    O P I N I O N
            June
Lederer has filed in this court a motion to dismiss her appeal.  The motion is
granted, and the appeal is dismissed.
 
                                                                                                PER
CURIAM
 
April 22, 2010
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.